Citation Nr: 1042152	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to service-connected burial benefits to include a 
burial allowance.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served in United States Marine Corps from 
September 1944 to August 1946, and in the US Army from November 
1948 to February 1964.  He passed away in July 2007; at the time 
of his death, he was in receipt of VA compensation benefits.  The 
appellant is the service member's wife.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Following that action, the appellant proffered 
testimony via a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ).  This occurred in August 2010; a 
transcript of that hearing was prepared and has been included in 
the claims folder for review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The service member died in July 2007; the Certificate of 
Death listed the causes of the service member's death to be acute 
respiratory failure.  Sepsis and recurrent pneumonia were listed 
as contributory factors to his death.  

2.  At the time of his death, the service member was service-
connected for left leg nerve damage associated with left testis 
malignant seminoma with the removal of the testicle and left 
testis malignant seminoma with removal of the testicle.  The 
combined evaluation was 60 percent and he has been awarded a 
total disability evaluation based on individual unemployability 
(TDIU).  

3.  Competent medical evidence establishing a nexus between the 
cause of the service member's death and service or showing that 
his service-connected disabilities substantially or materially 
contributed to the cause of his death has not been presented.

4.  The service member was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 1964 for a 
period of not less than five years immediately preceding death.

5.  The basic burial and plot allowances have been paid to the 
appellant based on the rate allowed for a nonservice-connected 
death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the service member's 
death, to include entitlement to educational benefits pursuant to 
38 U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.300, 3.303, 3.310, 3.312, 3.807 (2010).

2.  The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 20.1106 (2010).

3.  The criteria for entitlement to a service-connected burial 
allowance or plot or internment allowance have not been met.  38 
U.S.C.A. §§ 2302, 2303, 2307, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.1600, 3.1605 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the appellant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Certain additional notice requirements attach in the context of a 
claim for DIC benefits based on service connection for the cause 
of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on 
other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed.Cir. May 
19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include:  (1) a statement of the conditions, if any, 
for which a service member was service- connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the notice letter will depend upon the information provided in 
the claimant's application.

VA satisfied its duty to notify by means of a letter sent to the 
appellant from the agency of original jurisdiction (AOJ) in 
October 2007.  Additional information was provided to the 
appellant via the Statement of the Case (SOC) that was issued 
since the original rating decision of December 2007.  These 
pieces of correspondence informed the appellant of what evidence 
was required to prevail on her claim, and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was also 
asked to submit evidence and/or information in her possession to 
the AOJ.  

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the appellant is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333- 34), and also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The US Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the United States Supreme Court has reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court, in essence, held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If any notice deficiency is present in this case, the Board finds 
that: (1) based on the communications sent to the claimant over 
the course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit in 
this case; and (2) based on the claimant's contentions as well as 
the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain on 
her behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and what 
the VA would do to assist the appellant.  The VA informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  The appellant was told that she should 
inform the VA of any additional records or evidence necessary for 
her claim.  The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the service member's available medical 
treatment records and those other records that the VA was made 
aware thereof. 

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and VA has obtained all relevant evidence.  Moreover, the 
claimant has demonstrated an understanding of the evidence 
required to substantiate the claim.  In sum, the claimant was 
provided the information necessary such that any defective 
predecisional notice error was rendered non-prejudicial in terms 
of the essential fairness of the adjudication.  Thus, the Board 
finds that although there may be a VCAA deficiency, the evidence 
of record is sufficient to rebut this presumption of prejudice as 
the record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication process 
in this case was preserved.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record indicates that the appellant, along with her 
daughter, availed themselves to this opportunity and provided 
testimony before the Board in August 2010.  During that hearing, 
the appellant described her husband's last six months of life.  
She told of how her husband had broken his leg and ankle, and 
that as a result of breaks he became immobile.  This immobility, 
i.e., being confined to a bed, precipitated the service member's 
development of pneumonia and ultimately respiratory failure.  She 
asserts that he would not have broken his leg "but for" the 
disability that affected his other leg.  The appellant was given 
notice that the VA would help her obtain evidence but that it was 
up to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant has proffered statements 
in support of her claim.  It seems clear that the VA has given 
the appellant every opportunity to express her opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and since VA has obtained all relevant evidence.  The 
claimant demonstrated an understanding of the evidence required 
to substantiate the claim involving cause of death, DIC benefits, 
and other burial benefits.  The claimant discussed the pertinent 
criteria and submitted supporting evidence and she has indicated 
that there was no further evidence to submit.  The criteria were 
discussed in the SOC, and the claimant was told why her claim 
could not be granted pursuant to the requisite criteria.

In sum, the claimant was provided the information necessary such 
that any defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may have 
been a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that this 
error was not prejudicial to the claimant and the essential 
fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As such, the appellant's procedural rights 
have not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



I.  Cause of Death

The service member served both in the Marine Corps and the Army.  
He subsequently retired from the Army.  Following his retirement, 
he submitted a claim for VA benefits.  Service connection was 
ultimately granted via a rating action of March 1964.  He was 
awarded a 100 percent disability rating for a malignant neoplasm, 
seminoma of the testis, with removal of that testicle.  This 
disability rating was subsequently reduced to 10 percent in 
February 1972.  

Twenty-one years later, in May 1993, the service member submitted 
a claim for nerve deterioration in the left leg.  Service 
connection was granted and a 60 percent disability rating was 
assigned.  A TDIU was granted eleven years later in a rating 
action issued in September 2004.  The effective date for the 100 
percent rating was September 10, 2004.  

In April 2007, the service member fell and fractured his right 
lower extremity.  He was subsequently admitted to hospital for 
repair of the fracture.  At the time of his admission, it was 
noted that he had endured a radical prostatectomy, knee surgery, 
corneal implants, lower back surgery, a cholecystectomy, and a 
partial right lung resection.  The hospitalization records 
further indicate that the service member had a history of or was 
suffering from chronic kidney disease, non-insulin dependent 
diabetes mellitus, congestive heart failure, coronary artery 
disease, urinary sphincter dysfunction, and glaucoma.  The 
service member was not service-connected for any of these 
disabilities, disorders, and conditions.  

Per the medical treatment records, the service member experienced 
additional complications while hospitalized and he was 
transferred to a nursing home.  His health further deteriorated 
and on July [redacted], 2007, he passed away.  On the Certificate of 
Death, the immediate cause of death was listed as acute 
respiratory failure.  Additional underlying causes of death 
included sepsis and persistent pneumonia.  None of the service 
member's service-connected disabilities was listed on the death 
certificate.   An autopsy was not performed and the service 
member's remains were released for eventual interment at the 
Ponte Vedra Valley Cemetery, in Ponte Vedra Beach, Florida.  It 
is noted that the cemetery is not a state owned cemetery nor is a 
national cemetery or a cemetery owned by the federal government.  
The appellant paid for the service member's burial and funeral 
expenses.

Following the service member's death, the appellant, the service 
member's wife, submitted a claim for cause of death, entitlement 
to DIC, and burial benefits.  This occurred in August 2007.  Upon 
reviewing the claim, the RO denied the appellant's request for 
benefits.  She has since appealed to the Board for review.  

The surviving spouse, child, or parent of a service member who 
has died of a service-connected or compensable disability may be 
entitled to receive dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 
(1995).  The death of the service member will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2010).  The appellant will be entitled to service connection for 
the cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided or 
lent assistance to the production of death.  See 38 C.F.R. § 
3.312(c)(1) (2010).  However, service-connected disabilities of a 
static nature involving muscular or skeletal functions and not 
materially affecting other vital body functions will not be held 
to have contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2) (2010).

The standards and criteria for determining whether or not a 
disability from which a service member has died is service-
connected are the same standards and criteria employed for 
determining whether a disability is service-connected generally, 
i.e., while the service member is still alive.  38 U.S.C.A. § 
1310 (West 2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to any 
prior disposition of those issues during the service member's 
lifetime.  38 C.F.R. § 20.1106 (2010).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that death 
would have resulted regardless of the 
existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause of 
death where that condition has had a 
"material influence in accelerating death" 
because it "affected a vital organ and was 
of itself progressive or debilitating [in] 
nature".

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2010).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The record reveals that the service member had received treatment 
for a number of disabilities and disorders over the years.  
However, during his last four months, he basically received 
treatment for fractures of the right leg and ankle along with 
respiratory infections.  None the conditions for which he 
received treatment had been deemed to be service-connected or 
service-related or caused by or the result of a service-connected 
disorder.  Moreover, the same medical records do not show 
treatment for any of his service-connected disabilities 
immediately prior to his death.  Also, a review of available 
medical treatment records fails to reveal the service member's 
service-connected disabilities caused or contributed to his 
death.

In support of her appeal, the appellant has intimated that 
because of her husband's service-connected left leg nerve 
condition, he was prone to falling.  One such fall caused 
fractures in the right leg and ankle.  She, along with her 
daughter, has suggested that the fracture caused the service 
member to take to his bed, which, in turn, lead to various 
conditions (sepsis, respiratory failure, and pneumonia).  This 
evidence is considered lay evidence.  38 C.F.R. § 3.159(a)(2) 
(2010).  However, neither the appellant nor her daughter has 
explained the basis for this belief in a way that would 
constitute probative evidence.  The evidence deemed most 
probative here is that it was determined that the service member 
died because of acute respiratory failure, sepsis, and recurrent 
pneumonia - none of which were service connected disabilities.  
Moreover, neither one of the service member's service-connected 
disabilities were deemed by a doctor to be an underlying cause of 
his death.  Their views, while obviously genuine, carry little 
probative value, as there is no indication that the appellant or 
her daughter carries the medical expertise to support their 
opinion.  And, even if their opinion was entitled to be accorded 
some probative value, it is far outweighed by the medical 
evidence that indicates that the service member's death was the 
result of nonservice-connected disabilities.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006)).

To some extent, the appellant appears to be raising an argument 
couched in equity, in that she is contending that since was her 
husband was receiving VA compensation benefits, she should be 
entitled to some type of compensation.  However, the Board is 
bound by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].

Thus, despite the appellant's contentions, medical evidence 
showing that the service member's death was caused by or related 
to his service or a service-connected disability has not been 
presented.  Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's claim.  
As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and service connection for the 
cause of the service member's death is denied.

II.  DIC

DIC benefits may be awarded to a surviving spouse, child, or 
parent upon the service-connected death of the service member.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2010).  If, 
as here, the service member's death is not determined to be 
service-connected, a surviving spouse, child, or parent may still 
be entitled to benefits.  Under 38 U.S.C.A. § 1318(a) (West 
2002), benefits are payable to the surviving spouse, child, or 
parent of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a service member who dies not as 
the result of the service member's own willful misconduct, and 
who either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (2010).  The service-connected 
disability(ies) must have been either continuously rated totally 
disabling for 10 or more years immediately preceding death, or 
continuously rated totally disabling for at least 5 years from 
the date of the service member's separation from service.  Id.  
The total rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22 (2010).

Except with respect to a claim for benefits under the provisions 
of 38 U.S.C.A. § 1318 (West 2002) and certain other cases, issues 
involved in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues during 
the service member's lifetime.  38 C.F.R. § 20.1106 (2010).

As noted above, during his lifetime, the service member had 
established service connection for a number of disabilities.  He 
had been assigned a 60 percent disability rating for left leg 
nerve damage and a 10 percent rating for a malignant seminoma of 
the left testis with removal of the testicle.  He has been 
awarded individual unemployability, i.e., 100 percent rating; the 
effective date of that rating was February 26, 2004.  The service 
member died on July [redacted], 2007.  The 100 percent disability 
evaluation was in effect for three years, five months, and one 
day.  As such, a 100 percent disability evaluation was not in 
effect for ten years prior to the service member's death as 
required by 38 C.F.R. § 3.22 (2010).  Additionally, none of the 
service member's disabilities were continuously rated totally 
disabling by schedular or unemployability rating from the date of 
the service member's discharge from service in February 1964.  
The Board also notes that neither the appellant nor her 
representative has raised a claim of clear and unmistakable error 
(CUE) in a final rating decision, pursuant to 38 C.F.R. § 
3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and 
Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading 
requirements for raising, and burden of proof for establishing, a 
CUE claim).  Additionally, the service member was not a prisoner 
of war.  

For all the foregoing reasons, the Board must conclude that the 
service member was not a "deceased veteran" as defined in 38 
U.S.C.A. § 1318(b) (West 2002), and that the appellant is not 
entitled to DIC benefits under 38 U.S.C.A. § 1318(a) (West 2002).  
The appellant's claim therefore must be denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated for 
lack of legal merit or entitlement); accord Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

III.  Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a service member and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2010).  If a 
service member dies as a result of a service-connected disability 
or disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a) (2010).  The rate at which these benefits will be 
paid is enumerated at 38 U.S.C.A. § 2307 (West 2002).  

A nonservice-connected VA death burial allowance may be payable 
for a service member who is in receipt of pension or compensation 
at the time of death; or was, at the time of death, receiving 
military retired pay in lieu of compensation; or had, at the time 
of death, an original or reopened claim pending, and has been 
found entitled to compensation or pension from a date prior to 
the date of death; or died while hospitalized by VA, including a 
service member admitted to State nursing home care who receives 
payment from VA under 38 U.S.C.A. § 1341, and while residing in 
the State nursing home, is transferred to a non-VA facility for 
acute medical care and then dies at that location; or died while 
traveling, under proper authorization and at VA expense, to or 
from a specified place for the purpose of examination, treatment, 
or care; or died on or after October 1996 while a patient at an 
approved State nursing home.  38 U.S.C.A. §§ 1701, 1703, 2302 
(West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2010).  The rate for 
funeral expenses and plot allowances is enumerated at 38 U.S.C.A. 
§§ 2302 and 2303 (West 2002) and is less than the rate paid for a 
service member who dies as a result of a service-connected 
disability.  

The record indicates that the appellant submitted a claim for 
burial benefits.  In a letter sent to the appellant in January 
2008, the RO informed her that she would receive a basic burial 
allowance of $300.00 (US dollars) because the service member was 
in receipt of VA compensation (or military retirement pay) at the 
time of his death and a $300.00 (US dollars) plot allowance 
because the service member was not buried in a national/federal 
cemetery.  The RO informed her that the payment was based on the 
service member's nonservice-connected death.  

When the appellant filed her notice of disagreement asking that 
the VA find that her husband died of a service-connected 
disability, she also expressed disagreement with the rate in 
which burial benefits were awarded to her.  It was insinuated 
that she should have been paid at a higher rate since it was her 
belief that her husband's death was service-related.  

The law and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  As reported 
above, the service member's cause of death was not related to his 
military service or to a service-connected disability.  Service 
connection has not been granted for the cause of the service 
member's death.  The Board appreciates the fact that the 
appellant believes that she is entitled to a higher rate of 
benefits.  There is, however, no provision of law which allows 
for a higher rate of benefits in this case.  

The law and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The Board 
has no authority to act outside the constraints of the regulatory 
criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  The Board acknowledges that the appellant has 
incurred a great deal of expense associated with the death of her 
husband and that the $600.00 (US dollars) that she has been 
awarded does not totally reimburse her for the expenses involved 
in burying her late husband.  While the Board sympathizes with 
appellant's position, it has no discretion to provide a payment 
at a greater rate when the evidence does not support the 
statutory eligibility requirements.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Additionally, "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  














	(CONTINUED ON NEXT PAGE)







There simply is no provision in which the Board may grant the 
appellant the higher benefits sought.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2010); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Consequently, the benefits sought on appeal are denied.


ORDER

Entitlement to service connection for the cause of the service 
member's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to service-connected burial benefits is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


